 

Ue) Fie! iy
Brian D. Hill - Ally of QANON il \ HN |

310 Forest Street, Apt. 1 7017 2680 0000 5750 49153

Martinsville, VA 24112
= Il

27401 R2305M1 46971 -24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cons:
im:
Uv
nono
(

 

 

U.S. POSTAGE PAI
FON LEN aoa
MARTI SVILLE, VA
9
95

ASF AO Clerk of the Court
| U.S. District Court
324 West Market Street, Suite 1
Greensboro, NC 27401

LaLa Pe PATE APE Hp Ag tyf!

Case 1:123-cr-00435-TDS Document 195-1 Filed 09/30/19 Pane 1 of 2?
YAM LOMM
TAY) f} gn) MN) NK x)

 

Case 1:13-cr-00435-TDS Document
